Citation Nr: 1530159	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease or diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967 and from February 1969 to June 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before a Decision Review Officer (DRO) in October 2011 and a transcript of the hearing has been associated with the claims file.  Additionally, the Veteran's June 2010 VA Form 9 substantive appeal requested a hearing before the Board at a local RO; however, the Veteran subsequently withdrew his request for a Travel Board hearing in May 2015.  See 38 C.F.R. § 20.704(e) (2014).  

Although the issues on appeal originally included entitlement to service connection for coronary artery disease, erectile dysfunction, bilateral peripheral neuropathy of the upper extremities, and bilateral radiculopathy and sciatica of the lower extremities, the Board notes that these claims were subsequently fully granted; therefore, they are no longer before the Board in appellate status and need not be addressed herein.  


FINDING OF FACT

The Veteran's hypertension did not have onset during active service, did not manifest to a compensable degree within one year of discharge from active service, and is not otherwise etiologically related to active service, to include as proximately due to or aggravated by service-connected coronary artery disease or diabetes mellitus type II.  




CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claim by way of a May 2009 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

VA provided relevant examinations and/or opinions in May 2009, July 2012, and April 2015.  The examinations and opinions are adequate to adjudicate the Veteran's claim because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant laws and regulations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Hypertension  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for hypertension.  

As an initial matter, the Board notes that service treatment records do not document complaints, diagnosis, or treatment of hypertension during active service.  Medical examinations at service enlistment and service separation contain normal clinical results, including blood pressure readings, and concurrent reports of medical history do not document any related symptoms.  

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  However, the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).   

Here, however, the VA examiner in 2012 was aware of the Veteran's history of exposure to herbicides, yet made no etiologic link to such exposure.  Rather, the examiner noted that the Veteran had several significant risk factors for hypertension, including smoking, hyperlipidemia, and obesity.  

Additionally, there is no evidence that the Veteran's hypertension manifested within one year of the Veteran's separation from active service; hence, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, there is no evidence that the Veteran experienced symptoms of hypertension continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Although the evidence does not support a presumptive link between the Veteran's hypertension and his active service, he is not precluded from establishing service connection with proof of actual direct causation or as secondary to a service-connected disability.  See Stefl, supra; Combee, 34 F.3d 1039.  

Post-service VA and private treatment records document a current diagnosis of hypertension.  Significantly, however, there is no competent evidence of a nexus between the Veteran's hypertension and his active service, to include any service-connected disability or to his presumed exposure to herbicide agents.  

The Veteran was first afforded a VA hypertension examination in May 2009.  He reported that he was diagnosed with hypertension in 1989 at the time of his myocardial infarction.  The examiner diagnosed the Veteran with essential hypertension which was not caused by or a result of his service-connected diabetes mellitus.  The examiner noted that the Veteran was diagnosed with hypertension prior to his subsequent diagnosis of diabetes and that there was no evidence of diabetic nephropathy or of aggravation of hypertension secondary to diabetes.  

An additional VA hypertension examination was conducted in July 2012.  He again reported a diagnosis of hypertension in 1989 at the time of a myocardial infarction.  The examiner reviewed the claims file, conducted a physical examination, and concluded that the Veteran's hypertension was less likely as not caused by or a result of his service-connected heart condition or diabetes mellitus type II.  The examiner noted that the Veteran was diagnosed with diabetes in 2008, although he reported being told he was borderline diabetic in 2004, which was subsequent to his report of hypertension in 1989.  A review of the claims file did not reflect that the Veteran's hypertension had been aggravated by his heart condition or diabetes, including past laboratory results, indicated that his diabetes and heart condition were stable.  

The most recent VA hypertension examination was provided in April 2015.  The Veteran reported an onset of hypertension in 1989 at the time of his myocardial infarction and stated his hypertension had been stable with medication.  The examiner noted that the Veteran's hypertension predated the onset of his diabetes and there was no aggravation of hypertension caused by diabetes.  

In sum, there are no competent medical opinions of record which attribute the Veteran's hypertension to his active service or to his service-connected coronary artery disease or diabetes mellitus type II.  The Board acknowledges that the Veteran is competent to report symptoms and observations as he experiences them through his senses.  See Layno, 6 Vet. App. 465.  However, he is not competent to provide an etiological opinion linking his currently diagnosed hypertension to his active service or to a service-connected disability.  See Jandreau, 492 F.3d at 1376-77.  Such a determination requires complex medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's lay statements allege a nexus relationship between his hypertension and his active service or his service-connected coronary artery disease or diabetes mellitus type II, the Board finds that such statements are of little probative value.  

Additionally, the Veteran has variously reported an onset of hypertension in approximately 1997 and in 1989, at the time of a myocardial infarction.  In any event, there is no indication of hypertension within the record prior to the Veteran's earliest reported onset in 1989, which is still nearly twenty years after his separation from active service.  Such a lengthy time interval between service and the earliest post-service manifestation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In conclusion, there is no competent evidence of record that the Veteran's hypertension is due to his active service, to include his presumed exposure to herbicide agents, or that it is caused by or aggravated by his service-connected coronary artery disease or diabetes mellitus type II.  Rather, the weight of the competent and probative evidence establishes that the Veteran's hypertension is not due to active service, neither is it proximately due to or aggravated by his service-connected coronary artery disease or diabetes mellitus type II.  As a preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for hypertension, to include as secondary to service-connected coronary artery disease or diabetes mellitus type II, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


